 In the Matter of THE RATH PACKING COMPANYandPACKINGHOUSEWORKERS ORGANIZING COMMITTEE, UNITED PACKINGHOUSE WORKERSOF AMERICA, LOCAL 46, C. I. O.-Case No. B-4379.-Decided October 29, 1942Jurisdiction:livestock products processing and marketing industry.Investigation and Certification of Representatives:existence of question: re-fusalto accord petitioner recognition ; labor organization which presented noevidence in support of its claim of representation excluded from ballot; electionnecessary.Unit Appropriate for Collective Bargaining:allhourly paid production andmaintenance employees, including watchmen and stockyard employees, butexcluding specified supervisory, clerical, and office employees, policemen,fire department employees, medical department employees, salesmen (includ-ing student salesmen), and outside truck drivers; stipulation as toSwisher, Cohrt & Gilliland,byMr. B. F. SwisherandMr. L. J.of Waterloo, Iowa, for the company.Helstein & Hall,byMr. Ralph L. Hall,of Minneapolis, Minn., andMr. Anthony T. Stevens,of Des Moines, Iowa, for the United.Mr. S. L. Hudson,ofWest Terre Haute, Ind., for the Amalgamated.Mr. 'Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by PackinghouseWorkers Organizing Committee, United Packinghouse Workers ofAmerica, Local 46, C. I. 0., herein called the United, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of The Rath Packing Company, Waterloo, Iowa,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before StephenM. Reynolds, Trial Examiner. Said hearing was held at Waterloo,Iowa, on October 13, 1942.At the commencement of the hearing,the Trial Examiner granted a motion of Amalgamated Meat Cutters45 N. L. R. B., No. 26.493508-43-vol 45-9129 130DECISIONS OF NATIONAL LABOR RELATIONS BOARD& Butcher Workmen of North America, Local 380, A. F. of L., hereincalled the Amalgamated, to intervene.The Company, the United,and the Amalgamated participated in the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence, bearing on the issues.At the close of thefrom the ballot.The Trial Examiner reserved his ruling.Themotion is hereby granted for the reasons set forth below.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.On October 16, 1942, the Amalgamated filed a brief which theBoard has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Rath Packing Company is an Iowa corporation with itsprincipal plant at Waterloo, Iowa, where it is engaged in the slaughter-ing of'- livestock and the processing and marketing of livestockproducts.During 1941 the Company slaughtered approximately2,000,000 head of livestock, 'approximately 400,000 head of-which wereshipped to it from outside Iowa.During the same period the Com-pany sold products valued at about. $80,000,000, 90 percent of whichrepresents sales of products shipped out of Iowa.H. THE ORGANIZATIONS INVOLVEDPackinghouseWorkers Organizing Committee, United Packing:,house Workers of America, Local 46, is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Amalgamated Meat Cutters & Butcher Workmen of North America,Local 350, is a labor organization affiliated with the American Fed-eration of Labor, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe United has requested the Company on several occasions torecognize it as exclusive representative of the Company's employees.The Company 'refused these,requests on the ground that the Unitedwas not the duly designated bargaining representative of its em-ployees. THE RATH PACKING COMPANY131-A statement-of the Regional Director,. introduced into evidence at.the hearing, indicates that the United represents a substantial numberof the employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.-IV. THE APPROPRIATE UNIT-We find, in accordance with a stipulation of the parties, that allhourly paid production and maintenance employees of the Company,including watchmen and stockyard employees, but excluding execu-tives, superintendents, assistant superintendents, foremen, assistant.foremen, all other persons employed in a supervisory capacity, clericalemployees (including test clerks), general office employees, superin-tendents' office employees, time office employees (including- time-keepers), employment office employees, policemen, fire department em-ployees,medical department employees, salesmen (including studentsalesmen), and outside truck drivers, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that' the question concerning representation which hasarisen can best be resolved by an election by secret ballot.TheUnited urges that the pay roll of September 26, 1942, be used todetermine eligibility to vote.The Company contends that a currentpay roll should be used for that purpose and the Amalgamated hastaken no position. Inasmuch as no reason appears why we shoulddepart from our usual practice, we shall direct that the employeeseligible to vote in the election shall be those in the 'appropriate unitwho were employed during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.The United contends that the Amalgamated should not be accordeda place on the ballot.Although afforded ample opportunity to doso, the Amalgamated failed to present any evidence of representa-tion among the Company's employees to either the Regional Director1The Regional Director reported that the United presented 1,726 membership applica-tion cards bearing apparently genuine signatures.He further reported that of 302 cardsselected for a spot check, 288 bear the signatures of persons who appear on the Company'spay roll of September 26, 1942.There are 4,789 names on that pay roll.The Amalga-mated did not present any evidence of representation to the Regional Director. 132 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDor the Trial Examiner. Since the Amalgamated has presented noevidence in support of its claim of representation, we shall not ac-.-cord it a place on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The, Rath Pack-ing Company, Waterloo, Iowa, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighteenth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including any such employees whodid not work during said pay-roll period because they were ill or onvacation or -in the active military service or training of the UnitedStates, or temporarily laid off, but excluding any who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Packinghouse Workers Organizing Com-mittee, United Packinghouse Workers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collective,bargaining.MR. GERARD D. REmLY took no part in the consideration of the11bove Decision and Direction of Election.